Citation Nr: 1615447	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

 1.  Entitlement to service connection for a right hip disorder. 
 
 2.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1994 to August 1994. 

These matters come on appeal to the Board of Veterans' Appeal (Board) from August 2006 rating decision by the Department of Veterans Affairs, Regional Office located in Seattle, Washington (RO), which in pertinent part, denied the benefits sought on appeal. 

The Veteran presented testimony before the undersigned Veterans Law Judge in July 2012, and a transcript of this hearing has been associated with the record.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015).

 In October 2014 and November 2015, the Board previously remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) to providing the Veteran with a VA examination in conjunction with his claim.  The record now contains the report of a January 2016 VA examination.  The Board finds that there has been compliance with the remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran has a current diagnosed right hip disorder. 
 
2.  The competent evidence of record does not show that the Veteran has a current diagnosed right leg disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  The criteria for entitlement to service connection for a right leg disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent letters to the Veteran in December 2005 and October 2007 that addressed the notice elements concerning his claims.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the October 2007 letter, VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the subsequent notice was sent after his claim was originally adjudicated, the timing deficiency was cured with readjudication of the claim in the most recent supplemental statement of the case (SSOC) in February 2016.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

With regard to the duty to assist, the Veteran's VA treatment records, available private treatment records identified by the Veteran, and his lay statements of argument have been obtained.  The Board acknowledges that a complete set of the Veteran's service treatment records is not available for review.  In May 2012, the RO issued a "Formal Finding for the Unavailability of Complete Service Treatment Records," which demonstrated the extensive efforts that the RO undertook to attempt to locate the Veteran's service treatment records.  It does not appear that any further attempts to obtain the Veteran's service treatment records would be successful.  The RO also notified the Veteran that his service treatment records were unavailable, and requested that he send any records he may have, or any information as to their whereabouts to VA.  The Veteran responded that he did not have any records and cannot send them to VA. 

The Board finds that the VA has satisfied its heightened duty to assist the Veteran. In such situations, the Board also has a heightened obligation to explain its findings and conclusions, and to consider fully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 584 (1992); O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board is mindful of this obligation in its determination below.

Given VA's heightened duty to assist the Veteran, the Board in its 2014 and 2015 remand directives instructed the RO (via the AMC) to provide the Veteran with a VA examination in conjunction with his claims.  The Veteran was provided with a January 2016 VA examination to determine the nature and etiology of his claimed right hip and right leg disorders.  The examination report shows that the VA examiner noted a review of the claims folder and recorded the Veteran's reported medical history as well as clinical findings from examination.  The VA examiner provided medical opinions that were supported by rational statements on the nature and etiology of the claimed disorders.  The VA examination report is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition. 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.

The Veteran seeks entitlement to service connection for right hip and right leg disorders.  The Veteran asserts that he has current right hip and right leg disorders that are related to his period of service.  He reports that he first experienced problems with his right leg and hip in service and he has continued to experience similar problems since his period of service.

Notably, a complete set of the Veteran's service treatment records is unavailable; however, an August 1995 report of medical history shows that the Veteran reported history of swollen or painful joints and leg cramps. 

Although post-service treatment records do reflect complaints of right hip pain and right leg problems, none of the records reflect a diagnosed chronic disorder involving the right hip or right leg. 

The Veteran underwent a VA examination in January 2016 to determine the nature and etiology of his claimed right hip and right leg disorders.  At that time, the VA examiner noted that the Veteran specifically denied any current right hip problems.  Rather, he informed the VA examiner that his right hip was the only part of his body that did not hurt.  On clinical evaluation, the VA examiner observed that the Veteran had full range of motion in his right hip and there was no evidence of painful motion or additional limitation of motion due to repetitive use.  There was no evidence of muscle weakness, instability, or tenderness in the right hip.  X-ray film of the right hip was negative for abnormalities.  The VA examiner also observed that there was no clinical evidence of neurologic involvement in the right lower extremity associated with lumbar spine disability.  The VA examiner concluded that the medical evidence did not support a current diagnosis involving the Veteran's right hip or right leg. 

The Board notes that the January 2016 VA examination report does reflect a diagnosis of chondromalacia in the right knee; however, the Veteran's claim for service connection for right knee disorder was previously denied in the October 2014 Board decision.  The Veteran did not appeal that decision or seek reconsideration of the Board determine, and the October 2014 decision is final.  The current matters being addressed in this decision are limited to the Veteran's right hip and right leg (other than right knee and ankle). 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.   See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328   (1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claims, the most competent medical evidence of record does not show that the Veteran has current right hip and right leg disorders.  Indeed, the January 2016 VA examination report shows no objective findings of right hip and right leg disorders and the VA examiner concluded that there was no medical evidence to support a current diagnosed disability in the right hip or right leg.  Moreover, the Veteran specifically denied experiencing any current right hip problems at the time of the January 2016 VA examination, and the VA examiner noted that the Veteran failed to complain of symptoms indicative of neurologic involvement in the right lower extremity associated with his lumbar spine disability. 

The Board acknowledges the Veteran's previous assertions of right hip and right leg pain and symptomatology; however, the Board notes that symptoms such as pain do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, the January 2016 VA examination was negative for underlying pathology in the right hip and right leg.

There has been no diagnosis of right hip or right leg disability during the pendency of this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Shedden, 381 F.3d at 1167, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his right hip or right leg at any time during the course of the appeal. 

Thus, despite the in-service complaints of joint and leg problems, the evidence does not demonstrate that the Veteran has a current right hip or right leg disability at any time during the course of the appeal.  In the absence of any diagnosed right hip and right leg disorders, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.




ORDER

Entitlement to service connection for right hip disorder is denied. 

Entitlement to service connection for right leg disorder is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


